Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-30 are pending.  

Applicant’s election without traverse of Group II in the reply filed on July 21, 2022 is acknowledged.

Claims 1-8, 11-28 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 9-10, 29 and 30, drawn to a method of treating a VEGF-mediated disease in a subject, comprising administering to the subject in need thereof the humanized antibody or antigen- binding fragment of claim 1, wherein the VEGF-mediated disease is age-related macular degeneration and a method of inhibiting human VEGF-mediated endothelial cell proliferation and vascular permeability in a subject having a human VEGF-mediated disease, comprising administering to the subject a particular humanized antibody or antigen binding fragment thereof comprising a particular variable heavy chain (VH) and a particular variable light chain (VL), wherein the humanized antibody or antigen-binding fragment thereof comprising a heavy chain (VH) and a variable light chain (VL) wherein the VH comprising CDRH1, CDRH2 and CDRH3 sequences of SEQ ID NO: 8, SEQ ID NO: 20, and SEQ ID NO: 32, respectively, and the VL comprises CDRL1, CDRL2 and CDRL3 sequences of SEQ ID NO: 43, 55 and 66, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional applications 61/155,041 filed 02/24/2009. 61/075,692 filed 06/25/2008, 61/075,697 filed 06/25/2008 and 61/133,212 filed 06/25/2008, is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, provisional applications 61/075,697, 61/155,041 and 61/075,692, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The said provisional applications do not disclose the claimed method as set forth in claims 9-10, 29 and 30. Therefore for the purposes of applying prior art, the effective filing date of claims 9-10, 29 and 30 is June 25, 2008, the date that the provisional application 61/133,212 was filed.
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 9-10, 29 and 30 is in fact described in one or more of the previously-filed applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2022, February 12, 2021, and June 24, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings were received on January 31, 2020.  These drawings are acceptable.
Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and 15/814,784, filed November 16, 2017, which is now U.S. Pat No. 10,500,193.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claims 9-10 and 29 are objected to because the claims depend from non-elected claims 1 and 28.  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 9-10, 29 and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,090,684.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Issued claim 1 recites s method of inhibiting human VEGF-mediated endothelial cell proliferation and vascular permeability in a subject, comprising administering to the subject a composition comprising an antibody or antigen-binding fragment thereof comprising a variable heavy chain (VH) and a variable light chain (VL), wherein the VH comprises rabbit CDRH1, CDRH2 and CDRH3 sequences of SEQ ID NO: 8, SEQ ID NO: 20 and SEQ ID NO: 32, respectively, and the VL comprises rabbit CDRL1, CDRL2, and CDRL3 sequences of SEQ ID NO: 43, SEQ ID NO: 55 and SEQ ID NO: 66, respectively, wherein the antibody or antigen-binding fragment thereof neutralizes human VEGF in the subject.  
Issued claim 8 recites a method of inhibiting human VEGF-mediated endothelial cell proliferation and vascular permeability in a subjects, comprising administering to a subject a composition comprising an antibody or antigen-binding fragment thereof that comprises a variable heavy chain (VH) and a variable light chain (VL), wherein the VH comprises rabbit CDRH1, CDRH2 and CDRH3 sequences of SEQ ID NO: 8, SEQ ID NO: 20 and SEQ ID NO: 32, respectively, and the VL comprises rabbit CDRL1, CDRL2, and CDRL3 sequences of SEQ ID NO: 43, SEQ ID NO: 55 and SEQ ID NO: 66, respectively, wherein the antibody or antigen-binding fragment thereof neutralizes human VEGF in the subject, and wherein the composition is administered as a pharmaceutically acceptable dosage form.
The ‘684 patent further teaches that the subject refers to human or non-human animal, see col. 10, line 30-31.
Instant claim 9 recites a method of treating a VEGF-mediated disease in a subject, comprising administering to the subject in need thereof a humanized antibody or antigen- binding fragment thereof comprising a heavy chain (VH) and a variable light chain (VL) wherein the VH comprising CDRH1, CDRH2 and CDRH3 sequences of SEQ ID NO: 8, SEQ ID NO: 20, and SEQ ID NO: 32, respectively, and the VL comprises CDRL1, CDRL2 and CDRL3 sequences of SEQ ID NO: 43, 55 and 66, wherein the antibody or antigen-binding fragment thereof binds human VEGF165 with an affinity (Kd) of < 1 x10-9 M, wherein the VEGF-mediated disease is age-related macular degeneration.
Instant claim 10 recites a method of inhibiting human VEGF-mediated endothelial cell proliferation and vascular permeability in a subject having a human VEGF-mediated disease, comprising administering to the subject a humanized antibody or antigen-binding fragment thereof comprising a heavy chain (VH) and a variable light chain (VL) wherein the VH comprising CDRH1, CDRH2 and CDRH3 sequences of SEQ ID NO: 8, SEQ ID NO: 20, and SEQ ID NO: 32, respectively, and the VL comprises CDRL1, CDRL2 and CDRL3 sequences of SEQ ID NO: 43, 55 and 66, wherein the antibody or antigen-binding fragment thereof binds human VEGF165 with an affinity (Kd) of < 1 x10-9 M such that the subject is treated for a VEGF-mediated disease.
Claim 29 recites a method of treating a VEGF-mediated disease in a mammal, comprising administering to a subject the composition comprising a humanized antibody or antigen-binding fragment thereof comprising a heavy chain (VH) and a variable light chain (VL) wherein the VH comprising CDRH1, CDRH2 and CDRH3 sequences of SEQ ID NO: 8, SEQ ID NO: 20, and SEQ ID NO: 32, respectively, and the VL comprises CDRL1, CDRL2 and CDRL3 sequences of SEQ ID NO: 43, 55 and 66, wherein the antibody or antigen-binding fragment thereof binds human VEGF165 with an affinity (Kd) of < 1 x10-10 M, wherein the VEGF- mediated disease is age-related macular degeneration
Claim 30 recites the method of claim 29, wherein the mammal is a human. 
 “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims such as binds human VEGF165 with an affinity (Kd) of < 1 x10-9 M or < 1 x10-10 M are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Otherwise claims 9-10, 29 and 30 are anticipated or rendered obvious by the issued claims.

Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644